Citation Nr: 0730901	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-32 711	)	DATE
	)
	)

THE ISSUE

Whether a May 1982 decision of the Board of Veterans' Appeals 
(Board) should be reversed or revised on the basis of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in September 
2005 seeking the Board's review of a May 1982 Board decision 
denying service connection for residuals of a back injury to 
determine whether that decision involved CUE.

2.  The Board received notice in August 2007, through the 
veteran's accredited representative, that the CUE review 
motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a May 1982 Board decision denying service 
connection for residuals of a back injury to determine 
whether that decision involved CUE should be dismissed.  38 
C.F.R. § 20.1404(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2007), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2007).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

